716 N.W.2d 1 (2006)
270 Mich. App. 318
Karen RENNY and Charles Renny, Plaintiffs-Appellants,
v.
DEPARTMENT OF TRANSPORTATION, Defendant-Appellee.
Docket No. 257018.
Court of Appeals of Michigan.
Submitted March 8, 2006, at Lansing.
Decided March 21, 2006, at 9:00 a.m.
Released for Publication May 24, 2006.
*2 O'Reilly Rancillio P.C. (by Robert Charles Davis) Sterling Heights, for the Rennys.
Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, and Harold J. Martin, Assistant Attorney General, *3 for the Department of Transportation.
Before: SMOLENSKI, P.J., WHITBECK, C.J., and O'CONNELL, J.
PER CURIAM.
In this case arising from a slip and fall incident, plaintiffs Karen Renny and Charles Renny appeal as of right the Court of Claims order granting defendant Michigan Department of Transportation (MDOT) summary disposition pursuant to MCR 2.116(C)(7) and (C)(8). On appeal, the Rennys argue that the trial court erred in finding that they failed to state a claim within the "public building" exception to governmental immunity. We reverse and remand.

I. Basic Facts and Procedural History
On January 8, 2000, the Rennys stopped at a roadside rest area located in Roscommon County, Michigan. There is no dispute that the rest area is within the jurisdiction and control of MDOT, a government agency, and that it is held open to the public. On leaving the restroom building, Karen Renny encountered a patch of snow and ice that was located directly in the path of the building's doorway. The ice caused Karen Renny to slip and fall, and she sustained various injuries to her right wrist, which injuries required several corrective surgeries. The Rennys filed suit in the Court of Claims against MDOT, seeking recovery for breach of statutory duty, negligence, and loss of consortium.[1]
In their complaint against MDOT, the Rennys alleged that
[the] accumulation of ice and snow occurred as a result of the defective condition of the roof of the building located immediately above [the] entrance/exit way to the building. By way of illustration, not limitation, [the] defective conditions include the failure to install and maintain gutters and downspouts to redirect melting snow and ice on the roof above the entrance/exit away from the walkway.
Alan Burns, an attendant at the rest area, maintained the rest stop daily, clearing snow and ice and salting the walkways. Beginning in 1999, Burns observed that snow and ice would melt off the building roof, as a result of the building's interior "heat loss," causing a "slippery spot" to develop and freeze in front of one of the building's doors. Burns stated that he first notified MDOT that this condition existed in 1999; other evidence suggested that MDOT had been aware of the condition "for many years." Further evidence indicated that the ongoing condition was presumed to be a result of both a lack of gutters and inadequate ceiling insulation: the purported heat loss and ice and snow melting were consequences of inadequate insulation, and the water runoff and ice formation were consequences of a lack of gutters and downspouts.
MDOT subsequently moved for summary disposition pursuant to MCR 2.116(C)(7) and (C)(8), arguing both that public building design defects are not contemplated by the statutory exception to immunity and that dangerous or defective conditions outside public buildings likewise do not impose liability. The trial court granted MDOT's motion pursuant to MCR 2.116(C)(7) and (C)(8), concluding that MDOT was entitled to immunity under MCL 691.1406 and Horace v. City of Pontiac,[2]*4 because the sidewalk on which Karen Renny fell was not a part of the rest area building.

II. Governmental Immunity

A. Standard of Review
The Rennys argue that we should review this case as having been granted under the standards applicable to MCR 2.116(C)(7). MDOT argues that we should proceed under the standards applicable to MCR 2.116(C)(8).
"Under both subrules, all well-pleaded allegations are accepted as true, and construed most favorably to the nonmoving party."[3] But in reviewing motions brought pursuant to MCR 2.116(C)(8), review is limited to the pleadings alone.[4] In reviewing motions pursuant to MCR 2.116(C)(7), courts may also consider "the affidavits, depositions, admissions, and other documentary evidence filed by the parties, and determine whether they indicate that defendants are in fact entitled to immunity."[5] And when considering a motion brought under both MCR 2.116(C)(7) and (C)(8), it is proper for the trial court to review all the material submitted in support of, and in opposition to, the plaintiff's claim.[6]
Because, in ruling on MDOT's motion for summary disposition, the trial court relied on evidence independent of the allegations in the Rennys' complaint, we conclude that review under MCR 2.116(C)(7) is more appropriate.
MCR 2.116(C)(7) provides that a motion for summary disposition may be raised on the grounds that a claim is barred because of immunity granted by law. The governmental immunity act,[7] provides "broad immunity from tort liability to governmental agencies whenever they are engaged in the exercise or discharge of a governmental function[.]"[8] To survive a C(7) motion raised on these grounds, the plaintiff must allege facts warranting the application of an exception to governmental immunity.[9] Neither party is required to file supportive material; any documentation that is provided to the court, however, must be admissible as evidence.[10] The plaintiff's well-pleaded, factual allegations, affidavits, or other admissible documentary evidence must be accepted as true and construed in the plaintiff's favor, unless contradicted by documentation submitted by the movant.[11]
*5 We review de novo a trial court's decision on a motion for summary disposition.[12] If there is no reasonable dispute regarding the facts, either regarding their nature or their legal effect, the question of the applicability of the governmental immunity doctrine is a question of law that we also review de novo.[13] We review de novo questions of statutory interpretation.[14]

B. Public Building Exception
The Rennys argue that the trial court erred in granting summary disposition for MDOT on the basis of governmental immunity when Karen Renny's injuries arose from a known defective condition in a public building that MDOT failed to remedy. More specifically, the Rennys argue that the rest area building was clearly defective because of improper insulation and lack of gutters, thereby causing snow and ice to melt, run off the building roof, and create ice patches in front of the building's door, a condition that could have been easily prevented by the installation of appropriate insulation and gutters.
MDOT argues, however, that Karen Renny's injuries must be a direct consequence of a structural defect of the building itself. Transient conditions, like the build-up of ice, MDOT argues, do not satisfy this standard. MDOT contends that a patch of ice on a sidewalk was the condition that gave rise to Karen Renny's injuries and was a condition that was clearly not "of the building itself," as is required for liability.
As a general matter, a government agency is immune from tort liability when engaging in a government function, unless the activity engaged in falls within one of several statutory exceptions to the governmental immunity act.[15] Here, it is not disputed that MDOT is a government agency that was engaged in a governmental function while overseeing the subject roadside rest area.[16] However, the "public building" exception,[17] which must be narrowly construed,[18] permits the government agency's immunity to be pierced. The purpose of the exception is to protect the public from injury by imposing a duty on the government agency to maintain safe public buildings.[19] Accordingly, this exception provides that "[g]overnmental agencies have the obligation to repair and maintain public buildings under their control when open for use by members of the public."[20] If the governmental agency breaches that obligation, it is
liable for bodily injury and property damage resulting from a dangerous or defective condition of a public building if the governmental agency had actual or constructive knowledge of the defect and, for a reasonable time after acquiring knowledge, failed to remedy the condition *6 or to take action reasonably necessary to protect the public against the condition. Knowledge of the dangerous and defective condition of the public building and time to repair the same shall be conclusively presumed when such defect existed so as to be readily apparent to an ordinary [sic] observant person for a period of 90 days or longer before the injury took place.[21]
The Michigan Supreme Court has expanded on the statutory language of the public building exception to require that a plaintiff meet the following five-pronged test. In order to overcome the general rule of immunity, the claimant must demonstrate that
(1) a governmental agency is involved, (2) the public building in question was open for use by members of the public, (3) a dangerous or defective condition of the public building itself exists, (4) the governmental agency had actual or constructive knowledge of the alleged defect, and (5) the governmental agency failed to remedy the alleged defective condition after a reasonable period of time or failed to take action reasonably necessary to protect the public against the condition after a reasonable period.[22]
The third element is at the heart of this appeal; that is, whether a defective or dangerous condition of the building itself existed. And in analyzing that element, this case requires us to address an issue specifically left unanswered by Wade: whether an action can be cognizably pleaded under the public building exception to governmental immunity where the dangerous condition that directly caused the plaintiff's injury arose from a dangerous or defective condition of the building itself.[23] In the context of this case, that inquiry translates to consideration of whether this action is cognizably pleaded under the public building exception to the governmental immunity doctrine when the patch of ice, which indisputably directly caused Karen Renny's injury, arose from a dangerous or defective condition of the rest stop building.

(1) Existence of a Dangerous or Defective Condition
Turning to the existence of a defective or dangerous condition of the building, MDOT argues both that the Rennys' claims center on defective design, a condition that MDOT contends is not excepted under the public building exception to immunity, and that the gravamen of the Rennys' complaint is, in actuality, negligent supervision, which is an allegation likewise not excepted.[24] However, MDOT's claim that the public building exception does not apply to the Rennys' claim based on defective design is without merit. The Michigan Supreme Court has held that "a building may be dangerous or defective because of improper design, faulty construction, or the absence of safety devices."[25] Further, the Court has held *7 that "`[a]s long as the danger of injury is presented by a physical condition of the building, it little matters that the condition arose because of improper design, faulty construction, or absence of safety devices.'"[26] Design defects are, therefore, actionable under the public building exception to immunity.
Whether a public building is defectively designed is determined by considering the uses to which it is putdo its uses conform to the building's intended use.[27] The question turns on the plaintiff's proofs: whether they establish a building defect or, rather, some form of negligence.[28] While cases have acknowledged that negligence, in conjunction with a defect of the building itself, may give rise to liability, the former alone cannot so operate. Contrary to MDOT's interpretation of the Rennys' claims, however, there is nothing indicating that their claims hinge on MDOT's failure to maintain the sidewalk. In fact, record evidence indicates the futility of such maintenance. The Rennys' claim focuses on the nonexistence of proper gutters and downspouts to redirect melting snow and ice on the roof above the doorway away from the walkway.
Unquestionably, Karen Renny was using the rest area for its designed purpose. Further, the Rennys presented sufficient evidence to the trial court that indicated that heat loss from the building, resulting from inappropriate insulation and a lack of gutters, caused snow and ice to melt, drip, and form slippery spots on the sidewalk; that this condition continuously caused ice patches to form; that no amount of supervision effectively rendered the condition safe; and that the condition had existed seasonally for years.[29] Further, the roof was unquestionably part of the building.[30] Therefore, we conclude that the Rennys pleaded facts sufficient to establish a design defect of the building.

(2) Condition of the Building Itself
Having concluded that a defective condition of the rest stop building did indeed exist, we next consider whether the public building exception may be applied where the dangerous condition that actually and directly caused the plaintiff's injury was not the absence of insulation and gutters, but ice that formed on the sidewalk adjacent to the entrance of the building. Given the evolution and current stance of case law applicable to the public building exception, we conclude that even under the narrow reading required of all exceptions to the governmental immunity doctrine, a cognizable action exists under the public building exception when the plaintiff pleads that the dangerous condition that directly caused the plaintiff's injury was directly attributable to a dangerous or defective condition of the building itself.

(a) Review of Case Law
As mentioned, in addressing this issue we are answering a question specifically left unanswered by Wade: whether an action can be cognizably pleaded under the *8 public building exception to the governmental immunity where the dangerous condition that directly caused the plaintiff's injury arose out of a dangerous or defective condition of the building itself.[31]
In Wade, the plaintiff, a prison inmate, slipped on a slippery substance, grease or oil, that had accumulated on the floor of a correctional facility, a public building.[32] In concluding that the plaintiff could not recover under the public building exception, the Wade Court explained that, under Reardon v. Dep't of Mental Health,[33] the government's duty to maintain and repair is related to the structural condition of the building, and liability could only be imposed where the injury resulted "from a dangerous or defective condition of the building[.]"[34] Specifically, in Reardon, the Court had clarified the scope of the exception by explaining that "the duty imposed by the public building exception relates to dangers actually presented by the building itself."[35] Thus, under the Reardon rule, the exception no longer applied to all injuries that were merely incurred inside a public building.[36] In applying the Reardon holding, the Wade Court held that the statutory scheme did not contemplate "transitory conditions" that were, in actuality, claims of negligent janitorial care or failure to perform ordinary daily maintenance, and were not related "to the permanent structure or physical integrity of the building."[37]
However, when the Wade decision was released, certain decisions explicitly rejecting the narrow Reardon interpretation were still considered good law. In Tilford v. Wayne Co Gen Hosp, the Michigan Supreme Court addressed whether the entrance walk of a public building came within the public building exception.[38] In Tilford, the plaintiff slipped and fell on a patch of ice as she was entering Wayne County General Hospital.[39] The Court reasoned that an overly narrow construction of the exception conflicted with the protective purpose of the exception.[40] The Court concluded that "[t]he premises relating to the public's ingress to and egress from a public building, which are under the exclusive control of the governmental agency, are inextricably connected with the public building itself."[41] Therefore, under the Tilford holding, ice on a passageway to a public building constituted a dangerous or defective condition under the public building exception.
As indicated in Wade, the Tilford rule was later narrowed considerably.[42] In decisions after Tilford, this Court chose not to extend the reach of the exception to parking lots[43] or other property adjacent *9 to a public building.[44] But with the release of Horace v. City of Pontiac, Tilford was specifically overruled.[45]
In the consolidated cases of Horace, the Supreme Court considered two cases related to the condition of walkways adjacent to an entrance or exit of rest areas. In both cases, the Court held that the plaintiffs, each of whom fell in a hole or crack while walking on a cement walkway that was near the entrance of a rest area building, but not attached to the building, had failed to plead injuries in avoidance of governmental immunity.[46] While outlining the pertinent case law, the Court declared that Tilford was no longer good law because it was inconsistent with Wade to the extent that "the snow and ice on which the plaintiff fell was a transitory condition not within the public building exception."[47] The Court explained that its preemptory reversal of the Court of Appeals decision in Henkey v. Grand Rapids,[48]
could be understood as standing for the proposition that a fall on snow and ice is not within the exception because it is a transitory condition or that a fall adjacent to an entryway, but still outside the building, is not within the exception because the fall was not a result of the building itself, or both of these propositions.[49]
The Court then opined that only under an impermissibly broad reading of the public building exception could it be held that the exception applied to anything but the building itself.[50] In further analyzing the issue, the Court noted that the Reardon Court had quoted the definition of the word "of" from Black's Law Dictionary[51] to evaluate the statutory language of the exception.[52] But the Horace Court declined to accept that definitional reference as an indication of the Court's intention to read the exception broadly.[53] Indeed, the Horace Court explained that the common, nonlegal definition of the term "of," as provided by Webster's Collegiate Dictionary, was more appropriate and adopted the following definition "as the most obvious definition applicable here": "`used to indicate possession.'"[54] The Court declined to accept that the ground adjacent to a public building was of the public building.[55] Therefore, under the Horace decision, injuries occurring on property adjacent to a public building, such as on sidewalks and walkways, were no longer encompassed by the public building exception.[56]
*10 Clarifying Horace, however, the Supreme Court later concluded that defective conditions existing on the exterior of a building, but nevertheless of the building itself, are within the public building exception to immunity.[57] In Fane, the Court explained that determinations concerning exterior structures alleged to come under the public building exception rubric involved considering "the characteristics of the building and of the item in question."[58] "If it must be determined whether the building possesses the item, surely the relative characteristics of both must be evaluated."[59] Thus, in Fane, liability attached for a defective condition presented on an elevated terrace outside, but leading into, a public building.[60] Central to the Fane Court's analysis was a finding that the terrace was "physically connected to and not intended to be removed from the building, making the terrace part `of a public building.'"[61]
In light of the preceding evolution of the public building exception and what we discern as Fane's judicious retreat from an overly rigid and narrow interpretation of the scope of the exception, we now consider the situation where the plaintiff has pleaded that the dangerous condition that directly caused the plaintiff's injury arose from a dangerous or defective condition of the building itself.[62]

(b) Application to Present Facts
For clarification, we first note that this case is outside the scope of the Fane holding because the sidewalk where Karen Renny fell was not part of the public buildingit was not physically connected to the building. And we acknowledge that reading Horace and Wade together leads to the apparent conclusion that liability is not permitted for Karen Renny's injuries when they occurred as the result of a transitory condition on the ground adjacent to a public building. But Horace is significantly distinguishable because, unlike a hole or crack in the sidewalk, the cause of which was unknown, the cause of Karen Renny's injury is alleged to have directly emanated from a defective condition of the rest area building. It is for this reason, that we carefully clarify in our holding today that we are in no way attempting to revive the Tilford rule, which would have allowed for liability when a plaintiff slips on ice on a sidewalk merely adjacent to a building. Because Karen Renny slipped on a patch of ice on the sidewalk outside the rest area building and because she alleges that the ice accumulation was directly attributable to a defective condition of the building, we find this case distinguishable from Tilford and Horace.
MDOT argues that, pursuant to Wade, the Rennys cannot establish that a defective condition existed that caused Karen Renny's injuries because the ice on which Karen Renny slipped was a transitory condition that, at best, establishes a claim for negligent janitorial care. But the Wade Court ruled that the substance on the prison floor was not a defective condition within the meaning of the public building exception to immunity because it was a transitory condition not relating to the *11 building itself.[63] We conclude that this case is distinguishable both because the condition was not transitory and because the injury-causing condition was, arguably, directly attributable to the building's defective condition.
In Wade, the plaintiff did not allege that the dangerous condition arose from a dangerous or defective condition of the building itself, and the Court, therefore, concluded that the mere accumulation of grease or oil did not amount to a defect in the building itself.[64] But, here, the Rennys specifically alleged that
[the] accumulation of ice and snow occurred as a result of the defective condition of the roof of the building located immediately above [the] entrance/exit way to the building. By way of illustration, not limitation, [the] defective conditions include the failure to install and maintain gutters and downspouts to redirect melting snow and ice on the roof above the entrance/exit away from the walkway.
We conclude that this allegation, that the injury-causing condition arose from a dangerous or defective condition of the building itself, is sufficient to meet the pleading requirement of the public building exception.
We further conclude that the ice and snow patch in this case was not a transitory condition, as those in Wade and Henkey were, because there was evidence presented that the condition was continually present in the cold season. In Pierce, the government defendant attempted to argue that it was not liable because the elevator malfunction that led to the plaintiff's injury was a transitory condition.[65] But this Court distinguished the elevator malfunction from the spill in Wade by noting that Pierce involved an alleged mechanical defect to a physical structure, and the plaintiff had presented evidence of longstanding mechanical problems with the elevator.[66] This Court then concluded that the alleged elevator malfunction was not a transitory condition falling outside the scope of the public building exception.[67] Applying this reasoning to the present case leads to a conclusion that the ice accumulation was not a transitory condition falling outside the scope of the exception because the condition was allegedly caused by a structural design defect in the rest stop building and because the Rennys presented evidence that this was a longstanding problem.
Additionally, with respect to the weight of the Rennys' evidentiary support, we note that, although not precedentially binding, this Court previously addressed very similar circumstances to those presented in this appeal in Karianen.[68] While this Court concluded that the plaintiff failed to meet her burden in overcoming immunity, it did indicate that, in order for her to do so, she
would have had to produce evidence that the building was defective[,] . . . [t]hat *12 this defect existed at the time of [her] fall and, combined with the particular conditions that obtained on the day in question, resulted in the formation of an amount of ice that would not have formed had the defect not existed.[69]
Implicit in the Karianen Court's analysis was the understanding that the demonstration of such a defecta defect in the building that allowed melting snow to drip onto the sidewalk, causing slip and fall injuriescould satisfy the plaintiff's burden under the public building exception to governmental immunity.
Here, the Rennys provided testimony from various sources that supported a finding that the building was defective, that the defect existed when she fell, and that the conditions resulted in the formation of ice that would not have formed had the defect not existed. As mentioned, rest area attendant Alan Burns testified that beginning in 1999 he observed that snow and ice would melt off the building roof, as a result of the building's interior "heat loss," causing a "slippery spot" to develop and freeze in front of one of the building's doors. Further, in a letter sent to MDOT Resource Analyst Tim Jones, Gloria Burns, manager/chief financial officer of the Roscommon County Road Commission, stated that "[w]ater drip[ped] off of the roof continually." Similarly, in another letter to Jones, Bob Bedell, Supervisor at the Roscommon County Road Commission, stated that "in the winter it is constantly dripping." Bedell added that because of the heat loss and moisture problem, "[y]ou can salt it all you want but within the hour it will be ice again." And Kevin Lewis, who performed the insulation installation, testified that the insulation previously existing in the rest area building was not "adequate insulation to prevent heat loss," resulting in melting snow and ice. He confirmed that the presence of gutters and downspouts would have prevented melting snow and ice from dripping off the rest area rooftop.
We conclude that Karen Renny's injury was arguably a direct consequence of the rest area building's defective condition; that is, we conclude that her injuries could legally be considered to have resulted from a defective condition of the public building itself.[70] We refrain, however, from actually deciding the factual question whether the ice was caused by the defective condition of the building.[71] But considering the Rennys' pleadings in the light most favorable to them leads us to the conclusion that they have alleged a cause of action under the public building exception. There was a defective condition, albeit one existing on the exterior of the building, that was arguably "of the building itself." As opposed to sidewalk holes adjacent to the entrance of a public building, as in Horace, the Rennys have not pleaded that a defective condition existed independent of the rest area building. Rather they alleged that a defective condition of the rest area building itself caused Karen Renny's injuries. Thus, the trial court erred to the extent that it found that the defect causing Karen Renny's injuries was not "of" the rest area building.

III. Conclusion
Construing all reasonable inferences in favor of the Rennys, summary disposition was improper. The Rennys have both alleged sufficient facts to come under the statutory exception to governmental immunity and produced sufficient evidence to establish a valid claim at law.
*13 We reverse and remand for further proceedings. We do not retain jurisdiction.
NOTES
[1]  The Rennys filed a companion case in the Roscommon Circuit Court against the Roscommon County Road Commission and Roscommon Township. The two cases were later consolidated. The parties subsequently stipulated Roscommon Township's dismissal, and the trial court granted Roscommon County Road Commission summary disposition.
[2]  Horace v. City of Pontiac, 456 Mich. 744, 575 N.W.2d 762 (1998).
[3]  Wade v. Dep't of Corrections, 439 Mich. 158, 162-163, 483 N.W.2d 26 (1992).
[4]  Maiden v. Rozwood, 461 Mich. 109, 119, 597 N.W.2d 817 (1999); Salinas v. Genesys Health Sys., 263 Mich.App. 315, 317, 688 N.W.2d 112 (2004), citing Churella v. Pioneer State Mut. Ins. Co., 258 Mich.App. 260, 266, 671 N.W.2d 125 (2003); MCR 2.116(G)(5).
[5]  Poppen v. Tovey, 256 Mich.App. 351, 353-354, 664 N.W.2d 269 (2003), citing Pusakulich v. Ironwood, 247 Mich.App. 80, 82-83, 635 N.W.2d 323 (2001); MCR 2.116(G)(6).
[6]  Patterson v. Kleiman, 447 Mich. 429, 431-435, 526 N.W.2d 879 (1994).
[7]  MCL 691.1401 et seq.
[8]  Ross v. Consumers Power Co (On Rehearing), 420 Mich. 567, 595, 363 N.W.2d 641 (1984); see MCL 691.1407(1).
[9]  Fane v. Detroit Library Comm., 465 Mich. 68, 74, 631 N.W.2d 678 (2001); Smith v. Kowalski, 223 Mich.App. 610, 616, 567 N.W.2d 463 (1997).
[10]  Maiden, supra at 119, 597 N.W.2d 817.
[11]  MCR 2.116(G)(5), (6); Maiden, supra at 119, 597 N.W.2d 817; Smith, supra at 616, 567 N.W.2d 463.
[12]  Dressel v. Ameribank, 468 Mich. 557, 561, 664 N.W.2d 151 (2003).
[13]  Poppen, supra at 354, 664 N.W.2d 269, citing Diehl v. Danuloff, 242 Mich.App. 120, 123, 618 N.W.2d 83 (2000); Baker v. Waste Mgt. of Mich., Inc., 208 Mich.App. 602, 605, 528 N.W.2d 835 (1995).
[14]  American Alternative Ins. Co., Inc. v. York, 470 Mich. 28, 30, 679 N.W.2d 306 (2004).
[15]  MCL 691.1407(1); Ross, supra at 620, 363 N.W.2d 641.
[16]  MCL 691.1401(b), (d), and (f).
[17]  MCL 691.1406.
[18]  Fane, supra at 74, 631 N.W.2d 678; Nawrocki v. Macomb Co. Rd. Comm., 463 Mich. 143, 158, 615 N.W.2d 702 (2000).
[19]  Steele v. Dep't of Corrections, 215 Mich. App. 710, 713, 546 N.W.2d 725 (1996).
[20]  MCL 691.1406.
[21]  Id.
[22]  Fane, supra at 75, 631 N.W.2d 678, quoting Kerbersky v. Northern Mich. Univ., 458 Mich. 525, 529, 582 N.W.2d 828 (1998); see also Maskery v. Univ. of Mich. Bd. of Regents, 468 Mich. 609, 614-615, 664 N.W.2d 165 (2003).
[23]  Wade, supra at 169 n. 11, 171, 483 N.W.2d 26.
[24]  See de Sanchez v. Dep't of Mental Health, 467 Mich. 231, 238, 651 N.W.2d 59 (2002) (providing that injuries resulting from a failure to supervise are not encompassed in the public building exception).
[25]  Sewell v. Southfield Pub. Schools, 456 Mich. 670, 675, 576 N.W.2d 153 (1998) (emphasis added); Bush v. Oscoda Area Schools, 405 Mich. 716, 730, 275 N.W.2d 268 (1979); Williamson v. Dep't of Mental Health, 176 Mich.App. 752, 758, 440 N.W.2d 97 (1989).
[26]  Pierce v. City of Lansing, 265 Mich.App. 174, 178, 694 N.W.2d 65 (2005), quoting Reardon v. Dep't of Mental Health, 430 Mich. 398, 410, 424 N.W.2d 248 (1988).
[27]  Sewell, supra at 676, 576 N.W.2d 153.
[28]  Id. at 678-681, 576 N.W.2d 153.
[29]  See Karianen v. Ewen Trout Creek Consolidated School Dist, unpublished opinion per curiam of the Court of Appeals, issued July 31, 1998 (Docket No. 204073), slip op at 2, 1998 WL 1990443.
[30]  See Horace, supra at 756-757 n. 9, 575 N.W.2d 762 (stating that an outside overhang is part of the building).
[31]  Wade, supra at 169 n. 11, 171, 483 N.W.2d 26.
[32]  Id. at 160-161, 483 N.W.2d 26.
[33]  Reardon, supra at 415-416, 424 N.W.2d 248.
[34]  Wade, supra at 163, 483 N.W.2d 26.
[35]  Reardon, supra at 415, 424 N.W.2d 248.
[36]  Dew v. Livonia, 180 Mich.App. 676, 679, 447 N.W.2d 764 (1989).
[37]  Wade, supra at 161, 168, 170-171, 483 N.W.2d 26.
[38]  Tilford v. Wayne Co. Gen. Hosp., 403 Mich. 293, 297, 269 N.W.2d 153 (1978) (opinion by Fitzgerald, J.), overruled by Horace, supra at 750 n. 3, 575 N.W.2d 762.
[39]  Tilford, supra at 297, 269 N.W.2d 153.
[40]  Id. at 299, 269 N.W.2d 153.
[41]  Id.
[42]  Wade, supra at 167, 483 N.W.2d 26.
[43]  See Merritt v. Dep't of Social Services, 184 Mich.App. 522, 523, 459 N.W.2d 10 (1990).
[44]  See Hall v. Detroit Bd. of Ed., 186 Mich. App. 469, 470-471, 465 N.W.2d 12 (1990); Dew, supra at 679, 447 N.W.2d 764.
[45]  Horace, supra at 750 n. 3, 575 N.W.2d 762.
[46]  Id. at 747-748, 757-758, 575 N.W.2d 762.
[47]  Id. at 750 n. 3, 575 N.W.2d 762.
[48]  Henkey v. Grand Rapids, 185 Mich.App. 56, 57, 460 N.W.2d 271 (1990), rev'd 440 Mich. 867, 485 N.W.2d 487 (1992).
[49]  Horace, supra at 750 n. 3, 575 N.W.2d 762.
[50]  Id. at 754, 575 N.W.2d 762.
[51]  Black's Law Dictionary (5th ed) defines "of" as follows:

A term denoting that from which anything proceeds; indicating origin, source, descent, and the like; as, he is of noble blood. Associated with or connected with, usually in some causal relation, efficient, material, formal, or final. The word has been held equivalent to after; at, or belonging to; in possession of; manufactured by; residing at; from.
[52]  Horace, supra at 755, 575 N.W.2d 762, citing Reardon, supra at 410-411, 424 N.W.2d 248.
[53]  Id. at 755-756, 424 N.W.2d 248.
[54]  Id. at 756, 575 N.W.2d 762.
[55]  Id. at 756-757, 575 N.W.2d 762.
[56]  Id. at 757, 575 N.W.2d 762.
[57]  Fane, supra at 79, 631 N.W.2d 678.
[58]  Id. at 77, 80, 631 N.W.2d 678.
[59]  Id. at 77, 631 N.W.2d 678.
[60]  Id. at 71, 79, 631 N.W.2d 678.
[61]  Id. at 79, 631 N.W.2d 678, see also id. at 81, 631 N.W.2d 678.
[62]  See Wade, supra at 169 n. 11, 171, 483 N.W.2d 26.
[63]  Id. at 168-171, 483 N.W.2d 26.
[64]  Id. at 169 n. 11, 170, 483 N.W.2d 26. In light of that Court's comments in n. 11, we opine that, had the Wade plaintiff alleged, for instance, that the substance on which he slipped had dripped from a pipe incorporated into the building, his claim would have survived summary disposition. It would be as illogical to conclude that the government was immune from liability because the pipe itself did not directly injure the plaintiff as it would be to conclude in this case that the government is immune because Karen Renny was not injured by the roof itself.
[65]  Pierce, supra at 181, 694 N.W.2d 65.
[66]  Id.
[67]  Id.
[68]  Karianen, supra.
[69]  Id. at 2.
[70]  MCL 691.1406.
[71]  Schutte v. Celotex Corp., 196 Mich.App. 135, 138, 492 N.W.2d 773 (1992).